Pee Curiam.
Upon petition and writ of certiorari duly ordered the record was amended so as to speak the truth and to strike out the phrase “and by consent of attorneys of plaintiff.” The only exceptions and assignments of error are to the effect that the court refused to sign judgment tendered by plaintiff and signed the judgment shown in the record.
From the verdict of the jury and a careful review of the record, we think the court below should have signed the judgment tendered by plaintiff. Winn v. Finch, 171 N. C., 272 (276); C. S., 1241(2). The cause is remanded that the correct judgment be signed.
Error and remanded.